           Case 1:17-cv-01047-ESH Document 67 Filed 05/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  DEMOCRACY PARTNERS, et al.,

                          Plaintiffs,

                  v.                                   Civil Action No. 17-1047 (ESH)

  PROJECT VERITAS ACTION FUND, et al.,

                          Defendants.




                                        CERTIFICATION

       Pursuant to Fed. R. Civ. P. 5.1(b) and 28 U.S.C. § 2403(b), the Court hereby certifies (1)

to the Attorney General of the United States that a constitutional challenge to a federal statute

has been presented in this case; and (2) to the Attorney General of the District of Columbia that a

constitutional challenge to a District of Columbia statute has been presented in this case.

       On May 6, 2019, the defendants in this case filed a motion for summary judgment (ECF

No. 63). That same day they filed a Notice of Constitutional Questions (ECF 65), indicating that

the memorandum filed in support of the summary judgment motion (ECF No. 63-1) calls into

question the constitutionality of a federal statute, 18 U.S.C. § 2511(2)(d), and a statute of the

District of Columbia, D.C. Code § 23-542(b)(3). On May 9, 2019, defendants certified they had

served both Attorney General of the United States and the District of Columbia Attorney General

via certified mail with copies of the notice and the memorandum. (See Proof of Service, ECF

No. 66.)

       Accordingly, the Clerk of Court is hereby ORDERED to serve a copy of this

Certification on the Office of the United States Attorney General and the Office of the District of
         Case 1:17-cv-01047-ESH Document 67 Filed 05/10/19 Page 2 of 2



Columbia Attorney General via certified mail. Pursuant to Fed. R. Civ. P. 5.1(c), if either

Attorney General chooses to intervene, he must do so no later than sixty (60) days from the date

defendants filed their Notice of Constitutional Questions.




                                                     _______________________
                                                     ELLEN S. HUVELLE
                                                     United States District Judge

Date: May 10, 2019




                                                2
